Exhibit 99 - Press Release ANADIGICS ANNOUNCES FIRST QUARTER 2008 RESULTS Achieves Record Quarterly Net Sales of $74.4 million; up 10% sequentially and 50% From Year Ago Quarter Delivers Quarterly GAAP EPS of $0.07; Pro Forma Diluted EPS of $0.15 WARREN, N.J., April 22, 2008—ANADIGICS, Inc. (Nasdaq: ANAD), a leading provider of semiconductor solutions in the rapidly growing broadband wireless and wireline communications markets, reported record first quarter 2008 net sales of $74.4 million, an increase of 10% compared with net sales of $67.6 million in the prior quarter, and an increase of 50% compared to net sales of $49.6 million in the year ago quarter. Net income was $3.9 million, or $0.07 per share, compared with $2.9 million, or $0.05 per share, in the prior quarter and net loss of $1.2 million, or $0.02 per share, in the year ago quarter.Pro forma income for the first quarter 2008, which excludes non-cash stock compensation expense, discontinued operations and an impairment charge of $0.8 million on the company’s investment in auction rate securities, was $9.2 million, or $0.15 per diluted share, compared with $7.8 million, or $0.13 per diluted share, in the prior quarter and $3.7 million, or $0.08 per diluted share, in the year ago quarter. “ANADIGICS performance in the first quarter exemplifies our commitment to our business execution strategies,” said Dr. Bami Bastani, President and Chief Executive Officer. “We continue to implement our market share expansion plans and have created deeper relationships with our customers and suppliers while providing the best of breed RF products on the market today.” As of
